DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities: line 1 recites “The headband (100) of claim 13”; however, claim 13 has been cancelled. For purposes of substantive examination, claim 15 is interpreted as depending from claim 1. It is suggested to amend claim 15 as “The headband (100) of claim [[13]] 1”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, lines 1-3 recite “wherein the plurality of extensions  (104) are sewn (102c) directly to the underside at the bottom layer (102e) of the top portion (102a) of the annular band portion”; however, claim 1 recites “each…of extensions (104) is inserted in between the top layer (102d) and the bottom layer (102e) of the top portion (102a)” in lines 30-32. Claim 4 is describing the embodiment of Applicant’s Figure 4B (appended below), whereas claim 1 is describing the embodiment of Applicant’s Figure 4A (appended below). Claim 4 is indefinite since each extension cannot be both attached between the top and bottom layer and also attached “directly to the underside at the bottom layer”. For purposes of substantive examination, claim 4 is interpreted as requiring the extensions to be attached directly underside the bottom layer; additionally, claim 1 is being interpreted as requiring that one end of the extension is inserted between the top layer and the bottom layer OR one end of the extension is attached directly underside the bottom layer. Therefore, it is suggested to amend lines 30-34 of claim 1 as follows:“wherein one end of each of the plurality of extensions (104) is inserted in between the top layer (102d) and the bottom layer (102e) of the top portion (102a) of the annular band portion (102) and sewn or attached together circumferentially at least at one side of the annular band portion (102) along a sewing line (102c), or alternatively, wherein one end of each of the plurality of extensions (104) is sewn (102c) directly underside at the bottom layer (102e) of the top portion (102a) of the annular band portion (102). ”


    PNG
    media_image1.png
    761
    1101
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DaCruz (US2008/0222775) in view of Castle (US2010/0058515) and Akins et al. (US2016/0345705).
Regarding claims 1, 12 and 15, DaCruz discloses a headband (refer to Figures 1-6; additionally refer to Paragraph [0007] which states that the device may be “open or closed”, wherein an open configuration allows a user’s hair to come out through the top of the cap, thereby providing a “headband”, as best shown in Figure 5), comprising: 
an annular band portion (band portion formed by 10 and 15, as best shown in Figure 5) configured to be worn about the head of a user (refer to Paragraph [0007]) for restraining and controlling the user's wet hair strands (refer to Paragraph [0001]), 
wherein the annular band portion consists of a top portion (15) configured 
to cover a top of the user’s head (the limitation “configured to cover a top of the user’s head” is being treated as an intended use limitation; i.e. during use, a user may wear the headband such that a top portion thereof covers the user’s head; since DaCruz’s headband is a tubular structure, it is fully capable of being worn such that the top portion covers a top of the user’s head; additionally refer to Figure 6, wherein a user is shown wearing the device and a top portion, 15, is depicted as covering a top of the user’s head), and a bottom portion (10) configured to be laid behind and underneath the user's ears (the limitation “configured to be laid behind and underneath the user’s ears” is interpreted as an intended use limitation; since DaCruz’s headband is disclosed as an intended use limitation; the device of DaCruz is a tubular headband worn about a user’s head and is fully capable of being worn in a manner such that a user may position the bottom portion behind and underneath the user’s ears), when the annular band portion is worn by the user (“The cap portion is adapted to fit about a wearer’s head. The cap therefore forms a circle…and can advantageously include an elastic band along the bottom part…as is known in the art”, refer to Paragraph [0007], it is standard practice in the art to wear a headband about a user’s head such that a top portion covers a top of the head and a bottom portion is behind/underneath of a user’s ears; additionally the claimed language is reciting an intended use of the apparatus, DaCruz’s device provides a tubular structure and therefore is fully capable of meeting the intended use as claimed); and 
wherein the annular band portion further consists of a top layer (“formed 
from two or more pieces of fabric”; “the fabric may contain a reinforcing sheet of fabric”, refer at least to Paragraph [0023], wherein the layer disposed on a surface worn against a user’s head is the bottom layer and the outermost layer opposite the bottom layer is the top layer) and a bottom layer (“formed from two or more pieces of fabric”; “the fabric may contain a reinforcing sheet of fabric”, refer at least to Paragraph [0023], wherein the layer disposed on a surface worn against a user’s head is the bottom layer and the outermost layer opposite the bottom layer is the top layer), and 
wherein the annular band portion includes an elongated band of a fabric 
material with two opposing ends (“the headpiece is formed from two or more pieces of fabric…joined…formed into a cylinder”, refer to Paragraph [0023] and may be manufactured by “providing a substantially rectangular piece of fabric…folding the rectangular fabric over on itself…to form a cylinder, and sewing the fabric along the joining seam”, refer to Paragraphs [0025-0027], wherein the joining seam of a rectangular piece of fabric requires two opposing ends prior to forming the rectangular fabric into a cylinder) coupled together with two opposing ends of an elastic portion or an elongated band of a fabric material embodying an elastic portion (“an elastic band can be disposed between layers [of the annular band]”, refer to Paragraph [0023], thereby embodying the elastic band); and 
a plurality of extensions (20; alternatively, 20 and 25) having a predefined 
shape and length (refer to Paragraph [0009] which provides predefined dimensions and shapes of the extensions) and attached to the annular band portion and extending away therefrom (refer to Paragraph [0011]; additionally refer to Figures 1-6), 
wherein the plurality of extensions are made of an absorbent fabric (refer 
to Paragraph [0022]) such that when the plurality of extensions are inserted within the wet hair strands of the user, the plurality of extensions absorb water or water moisture from the wet hair strands to dry the wet hair strands (“the…material engages the wearer’s hair absorbing the moisture therefrom…the water absorbing strips…can be interwoven through the hair”; refer to Paragraph [0012]), 
wherein each extension (20) of the plurality of extensions is tubular (refer to Paragraphs [0010, 0020]),
	wherein the plurality of extensions is closed from two out of four sides after it is attached to the annular band portion (“the strips may be…sewn together at each end to form a tube”, refer to Paragraph [0010]; since the extensions are substantially rectangular, each extension has four sides, in order to form a rectangular extension into a tube, two of the four sides must be sewn together).
	DaCruz does not disclose that each tubular extension comprises a bendable metallic insert, fixedly disposed therein, wherein the insert is pushed within a cavity of each tubular extension and is fixed at its two ends within a cavity of the tubular extension by sewing or gluing, or 
wherein one end of each of the plurality of extensions is inserted in between the top layer and the bottom layer of the top portion of the annular band portion and sewn or attached together circumferentially at least at one side of the annular band portion along a sewing line, or alternatively, wherein one end of each of the plurality of extensions is sewn directly underside at the bottom layer of the top portion of the annular band portion, wherein the plurality of extensions is closed from all sides after it is attached to the annular band portion, and 
wherein wringing or twisting and rolling of each of the plurality of extensions is facilitated by the insert present within each tubular extension.  
	Rather, DaCruz discloses that the plurality of extensions are tubular/do not have an insert and are formed by folding a piece of rectangular fabric over itself, sewing said fabric to form a cylinder, then cutting strips of the resultant cylinder to form extensions of fabric (refer to DaCruz, Paragraphs [0025-0028]). DaCruz does however disclose that the headband is “capable of being manufactured in various ways” (refer to DaCruz, Paragraph [0031]) and that the strips/extensions “can be attached to the top part of the cap, to the bottom part of the cap, or to both” (refer to Paragraph [0011]). Thus, DaCruz demonstrates that it is within the scope of the invention to modify the mode by which the strips/extensions are attached to the headband and the configuration of the strips/extensions.
Castle discloses a similar headband (10, Figures 1-6) having an annular band portion (14), the band having a top layer (16, Figures 2A, 2B) and a bottom layer (18, Figures 2A-2B) and a plurality of extensions (fibers forming extension, 12), wherein the fibers are foldably (refer to Figure 2A) sewn (32, refer to Paragraph [0016]) between the top layer and the bottom layer (best shown in Figure 2A) of the annular band portion, and sewn (stitching, 32) circumferentially (the finished product is worn about a user’s head, thereby forming a circular device, the extensions are disposed about a perimeter of the device, thereby being sewn circumferentially) at least at one side (bottom side, with respect to Figure 1) of the annular band portion along a sewing line (line formed by stitching, 32) of the top portion (14), or alternatively, wherein one end of each of the plurality of extensions is sewn directly underside at the bottom layer (refer to Figure 2B) of the top portion (14) of the annular band portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DaCruz’s headband such that the plurality of strips/extensions are inserted in between the top layer and the bottom layer of the top portion of the annular band portion and sewn circumferentially at least at one side of the annular band portion along a sewing line or alternatively, wherein one end of each of the plurality of extensions is sewn directly underside at the bottom layer of the top portion of the annular band portion, as taught by Castle, since DaCruz discloses that the manufacturing method of the headband can be modified and since such a modification would have involved combining prior art elements according to known elements to known methods to yield predictable results.
	The combination of DaCruz and Castle does not disclose wherein a bendable metal insert is fixedly disposed within the tubular extension, wherein the insert is pushed within a cavity of each tubular extension and is fixed at its two ends with the tubular extension by sewing or gluing. However, the combination does disclose that the headband may be used to mold or curl hair (refer to DaCruz, Paragraph [0007]) and it is well-known to provide devices used to mold or curl hair with a bendable insert in order for the device to better retain a curl in a user’s hair. Akins discloses a device for curling hair (100, 300, 400, 600, 900) comprising a fabric tube (104, 304, 404, 604, 904, refer to Abstract) and a bendable (“flexible”, refer to Paragraph [0020]) metal (“copper wires or one or more flexible metallic strips”, refer to Paragraph [0020]) insert (104, 504) fixedly disposed within a cavity of the fabric tube. Refer additionally to Figures 1A-9B.  Akins’ insert helps to retain the device for curling with the hair as well as the desired shape/arrangement thereof in the hair, thereby aiding in molding or curling of the hair. 
Akins further discloses that the insert may be fixed by “sewing…rivets, screws, snaps, staples, pins…adhesive” (refer to Paragraph [0020, 0027]; wherein “fixed at its two ends with the tubular extension by sewing” is being interpreted as meaning that the tubular extension is sewn at its two ends in order to retain/fix the insert therein).  Refer additionally to Figures 1A-9B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headband of the combination of DaCruz and Castle to comprise a bendable metal insert fixed at its two ends by sewing, as taught by Akins, since such a modification provides the advantage of more effectively imparting a curl in the user’s hair. Providing the metal insert retained/fixed in the tubular insert provides the open ends of the tube to be closed; thus, the combination of DaCruz, Castle and Akins discloses wherein the plurality of extensions is closed from all sides after it is attached to the annular band portion. The limitation “wherein wringing or twisting and rolling of each of the plurality of extensions is facilitated by the insert present within each tubular extension” is an intended use limitation; the device of the combination of DaCruz, Castle, and Akins is fully capable of being used in such a way whereby wringing or twisting and rolling of each of the plurality of extensions is facilitated by the insert present within each tubular extension.
The claimed phrase “the insert is pushed within a cavity of each tubular extension” is being treated as a product by process limitation; that is the insert is installed into the tubular extension by being pushed within a cavity of the tubular extension”. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claim 4, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above.  Per the modification addressed in claim 1, DaCruz’s headband was modified with the teachings of Castle such that one end of each extension of the plurality of extensions is sewn directly underside at the bottom layer of the top portion of the annular band portion. Thus, the combination of DaCruz, Castle, and Akins discloses all the limitations of claim 4.
Regarding claim 5, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above. DaCruz further discloses wherein the elongated band of the fabric material includes the elastic portion disposed within the elongated band, with two opposing ends of the elongated band coupled together (refer to DaCruz Paragraph [0023]).
Regarding claim 6, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above.  DaCruz further discloses wherein the annular band portion is configured to have one or more decorative items (25; and/or knots as described in Paragraph [0025]) attached thereto (streams of sequined fabric is attached to the annular band portion, refer to Paragraph [0020]) or itself configured to give an aesthetic appearance to the headband.
Regarding claim 7, the combination of DaCruz, Castle, and Akins discloses the headband of claim 6, as applied above.  DaCruz further discloses wherein the one or more decorative items are selected from a group consisting of a knot (refer to Paragraph [0025]), a tie ribbon, a button, a bead, and a sequin (refer to Paragraph [0020] which describes sequined strips attached to the annular band portion).
Regarding claim 8, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above.  DaCruz further discloses wherein each of the plurality of extensions is made flat (“flat water-absorbing fabric strips”, refer to Paragraph [0009]) and substantially rectangular in shape (refer to Figure 2, wherein extensions, 25, are illustrated as being rectangular, additionally refer to extensions, 20, wherein the strips are shown to be elongated with angular distal ends, thereby exhibiting a substantially rectangular shape) having two opposing sides (refer to Paragraph [0020] which states that the strips, analogous with the extensions of the claimed invention, “have two separate side”) that can go within penetrating the wet hair strands of the user for drying the wet hair strands, and wringing the wet hair strands (the limitation “go within penetrating the wet hair strands of the user for drying the wet hair strands, and wringing the wet hair strands” is an intended use limitation; since the strips are formed of absorbent material, refer to Paragraph [0020], they are fully capable of going within penetrating the wet hair strands of the user for drying the wet hair strands, and wringing the wet hair strands).
Regarding claim 9, the combination of DaCruz, Castle, and Akins discloses the headband of claim 8, as applied above.  DaCruz further discloses wherein each of the flat and substantially rectangular shaped extensions are uniform in length and width or non-uniform in length and width with respect to each other (the extensions may be “a combination of…varying length, color, texture, width, or any combination thereof”, refer to Paragraph [0020]; additionally refer to Figures 1, 2, and 5 which show the fabric strips having non-uniform lengths).
Regarding claim 10, the combination of DaCruz, Castle, and Akins discloses the headband of claim 8, as applied above. Per the modification addressed in claim 1, all ends of each of the plurality of extensions were sewn shut in order to provide a closed tube for retaining a metal insert therein, as taught by Akins. The combination does not thus far explicitly disclose whether the two opposing sides of each of the flat and substantially rectangular shaped extensions are hemmed or unhemmed; however, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the two opposing sides of each of the flat and substantially rectangular shaped extensions as either hemmed or unhemmed, since such a modification would have involved choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
Regarding claim 11, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above.  DaCruz further discloses wherein each of the tubular extensions can go within penetrating the wet hair strands of the user for drying the hair strands and wringing the hair strands (the limitation “go within penetrating the wet hair strands of the user for drying the wet hair strands, and wringing the wet hair strands” is an intended use limitation; since the strips are formed of absorbent material, refer to Paragraph [0020], they are fully capable of going within penetrating the wet hair strands of the user for drying the wet hair strands, and wringing the wet hair strands).
Regarding claim 16, the combination of DaCruz, Castle, and Akins discloses the headband of claim 11, as applied above.  DaCruz further discloses wherein each of the tubular extensions are non-uniform in length with respect to each other (best shown in DaCruz Figure 2). 
Regarding claim 17, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above.  DaCruz further discloses wherein the extensions are further configured to have one or more decorative items (25; and/or knots as described in Paragraph [0025]) to give an aesthetic appearance to the headband.
Regarding claim 18, the combination of DaCruz, Castle, and Akins discloses the headband of claim 17, as applied above.  DaCruz further discloses the one or more decorative items are selected from a group consisting of a knot (refer to Paragraph [0025]), a tie ribbon, a button, a bead, a sequin (25), any other decorative items, or any combinations thereof.
Regarding claim 21, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above. Per the modification addressed in claim 1, one end of each of the plurality of extensions were attached to the headband either by being inserted between the top and bottom layer at the top portion and sewn thereto or alternatively wherein one end of each of the extensions is sewn directly underside at the bottom layer of the top portion. Thus, all of the extensions are connected to the headband at the top portion and therefore share a common connecting base.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DaCruz, Castle, and Akins as applied to claim 1 above, and further in view of Sears (US5655224).
Regarding claim 19, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above, wherein each of the plurality of extensions are made of a rectangular piece of an absorbent fabric (refer to DaCruz, Paragraph [0022]) having a length and a width (the extensions are tubular, their longest dimension is the length and their shortest dimension is the width). Per the modification addressed in claim 1, each of the plurality of extensions was modified such that all four of the edges of the substantially rectangular extension were sewn shut in order to retain the insert therein, thus the combination teaches that two out of three edges are closed by sewing. The combination does not disclose that the absorbent fabric is folded along a fold line that is along the length and a middle of the absorbent fabric, and then the two open ends out of three, one along the lengthwise direction and one along the width of the folded fabric is closed by sewing. 
Sears discloses a tubular hair device (11) comprising a rectangular piece of fabric (not labeled, refer to Column 3, lines 6-9) having first and second portions, wherein the first and second portions are folded over along a fold line (not labeled, but is the protion that is “folded over”, refer to Column 3, line 7) that is along a length (refer to Figure 2) and middle portion of the fabric (the fabric is joined at its ends, thus, in order for the ends to meet/align, the fabric must be folded at its middle), the edges of the length direction sewn shut and then turned inside out (refer to Column 3, line 9-10). Sears does not explicitly disclose that the first and second portions are halves of the rectangular fabric and thus does not explicitly disclose that the fold line occurs at the middle of the fabric; however, in order for edges of a rectangle to meet and to subsequently be sewn shut, the edges would need to be aligned. Since a rectangle is symmetric, if the edges meet, a fold line is created at its middle, opposite the edges. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sears’ tubular hair device such that the first and second portions are halves of the rectangular fabric and that the fold line occurs at the middle of the fabric since such a modification provides the advantage of ensuring the largest tubular circumference, thereby making use of a full width of the fabric. It would additionally been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headband of the combination of DaCruz, Castle, and Akins such that each of the plurality of extensions is folded along a fold line that is along the length and middle of the absorbent fabric, such that a first half of the fabric is placed over a second half of the fabric to form three open sides, the first half of the fabric is sewn to the second half of the fabric, as taught by modified Sears, since such a modification provides the advantage of reducing one stitch and concealing the largest stitch of the extension. The headband of the combination of DaCruz, Castle, and Akins further discloses sewing the remaining sides of the tubular extension, as disclosed in claim 1, above and therefore discloses sewing the open end along the width.
Regarding claim 20, the combination of DaCruz, Castle, and Akins discloses the headband of claim 1, as applied above, wherein each of the plurality of extensions are made of a rectangular piece of an absorbent fabric (refer to DaCruz, Paragraph [0022]) having a length and a width (the extensions are tubular, their longest dimension is the length and their shortest dimension is the width). Per the modification addressed in claim 1, each of the plurality of extensions was modified such that all four of the edges of the substantially rectangular extension were sewn shut in order to retain the insert therein, thus the combination teaches that two out of three edges are closed by sewing. The combination does not disclose that the absorbent fabric is folded along a fold line that is along the length and a middle of the absorbent fabric, and then the two open ends out of three, one along the lengthwise direction and one along the width of the folded fabric is closed by sewing. 
Sears discloses a tubular hair device (11) comprising a rectangular piece of fabric (not labeled, refer to Column 3, lines 6-9) having first and second portions, wherein the first and second portions are folded over along a fold line (not labeled, but is the protion that is “folded over”, refer to Column 3, line 7) that is along a length (refer to Figure 2) and middle portion of the fabric (the fabric is joined at its ends, thus, in order for the ends to meet/align, the fabric must be folded at its middle), the edges of the length direction sewn shut and then turned inside out (refer to Column 3, line 9-10). Sears does not explicitly disclose that the first and second portions are halves of the rectangular fabric and thus does not explicitly disclose that the fold line occurs at the middle of the fabric; however, in order for edges of a rectangle to meet and to subsequently be sewn shut, the edges would need to be aligned. Since a rectangle is symmetric, if the edges meet, a fold line is created at its middle, opposite the edges. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sears’ tubular hair device such that the first and second portions are halves of the rectangular fabric and that the fold line occurs at the middle of the fabric since such a modification provides the advantage of ensuring the largest tubular circumference, thereby making use of a full width of the fabric. It would additionally been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headband of the combination of DaCruz, Castle, and Akins such that each of the plurality of extensions is folded along a fold line that is along the length and middle of the absorbent fabric, such that a first half of the fabric is placed over a second half of the fabric to form three open sides, the first half of the fabric is sewn to the second half of the fabric and turned inside out, as taught by modified Sears, since such a modification provides the advantage of reducing one stitch and concealing the largest stitch of the extension. The headband of the combination of DaCruz, Castle, and Akins further discloses sewing the remaining sides of the tubular extension, as disclosed in claim 1, above and therefore discloses sewing the one more of the three open sides.




Response to Arguments
Claim Objections
Applicant’s amendments to the claims overcome all previous claim objections; thus, all previous claim objections are hereby withdrawn.
35 U.S.C. 112(a)
Applicant’s amendments to the claims render all previous 35 U.S.C. 112(a) rejections moot; thus, all previous 35 U.S.C. 112(a) rejections are hereby withdrawn.
35 U.S.C. 112(b)
Applicant’s amendments to the claims overcome all previous 35 U.S.C. 112(b) rejections; thus, all previous 35 U.S.C. 112(b) rejections have been withdrawn.
35 U.S.C. 112(d)
Applicant’s amendments to the claims render all previous 35 U.S.C. 112(d) rejections moot; thus, all previous 35 U.S.C. 112(d) rejections are hereby withdrawn.
35 U.S.C. 103
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Argument #1: The combination of DaCruz, Muta, Castle, Sears, and Akins do not render obvious the feature “wherein one end of each of the plurality of extensions is inserted in between the top layer and the bottom layer of the top portion of the annular band portion and sewn or attached together circumferentially at least at one side of the annular band portion and sewn or attached together circumferentially at least at one side of the annular band portion along a sewing line, wherein the plurality of extensions is closed from all sides after it is attached to the annular band portion. The Examiner relies on Castle for the teaching of one end of each of the plurality of extensions is inserted in between the top layer and the bottom layer, yet Castle is a babushka formed of two plies of fabric and carries hair pieces such as wiglets. Thus, the purpose of the invention disclosed in Castle is different from the current invention as claimed. Nowhere does Castle disclose a hairband for restraining, controlling and drying a user’s wet hair. Furthermore, Castle explicitly fails to disclose that one end of each of the plurality of extensions is inserted between the top layer and the bottom layer of the top portion of the annular band portion and the plurality of extensions are closed from all sides after they are attached to the annular band portion.
Response #1:
Castle is not being relied upon for the teaching of restraining, controlling and drying a user’s wet hair; rather, DaCruz is relied upon for teaching the aforementioned features. Castle is only being relied upon for the teaching of a means for attaching an extension to a hairband. DaCruz discloses the hairband for restraining, controlling and drying a user’s wet hair and further states that the hairband is “capable of being manufactured in various ways” (refer to Paragraph [0031]), and that the extensions of the cap “can be attached to the top part of the cap, to the bottom part of the cap, or to both” (refer to Paragraph [0011]), thereby demonstrating that it is within the scope of DaCruz’s invention to modify the means/method by which the extensions are attached to the hairband.
Further, Castle’s babushka may be used “for ornamental purposes to provide a quick method of showing stylish tresses that would have been expensive or time consuming to obtain, or otherwise not possible with the woman’s natural hair” (refer to Paragraph [0002]). Thus, a user would attach the babushka over their natural hair in a manner depicted in Castle Figures 3-5, in which case a user’s natural hair would be restrained and controlled by the babushka. Therefore the inventions of DaCruz and Castle serve the same function of restraining and controlling a user’s hair and DaCruz has an added feature of drying a user’s hair while being worn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772